

EXHIBIT 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), by and between Everi Payments
Inc., a Delaware corporation (the “Company”) and wholly-owned subsidiary of
Everi Holdings Inc., a Delaware corporation (“Everi Holdings”), and Harper H. Ko
(“Executive”), is dated as of December 29, 2017 (the “Effective Date”).
R E C I T A L S
A.    The Company desires assurance of the association and services of Executive
in order to retain Executive’s experience, skills, abilities, background and
knowledge, and is willing to engage Executive to provide such services on the
terms and conditions set forth in this Agreement.
B.    Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.
C.    Executive states that she is not currently employed and left her prior
employer as of the Effective Date.
D.    The Company and Executive wish to enter into an employment relationship
with a written employment agreement intended to supersede and replace any and
all other written and oral representations regarding Executive’s employment with
Company.
AGREEMENT
NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, and with understanding that, unless otherwise
indicated, any of Executive obligations do not start until the Effective Date,
Executive and the Company agree as follows:
1. Position, Duties, Responsibilities
1.1.
Position and Term. The Company hereby employs Executive to render services to
the Company in the position of Executive Vice President, Chief Legal Officer –
General Counsel, reporting directly to the Chief Executive Officer of the
Company. The Company’s employment of Executive hereunder is contingent upon
Executive successfully completing a background investigation. The duties of this
position shall include such duties and responsibilities as are reasonably
assigned to Executive by the Chief Executive Officer, including, but not limited
to, directing all legal, regulatory compliance and product compliance matters
for the Company (including authority to determine related vendors and
personnel), managing business risk, protecting company assets, and providing
legal advice on all business-related matters, as well as any other such duties
and responsibilities as are customarily performed by persons holding similar
positions at similarly situated corporations. Executive agrees to serve in a
similar capacity for the benefit of Everi Holdings and any of Everi Holdings’
direct or indirect, wholly-owned or partially-owned subsidiaries or Everi
Holdings’ affiliates. Additionally, Executive shall serve in such other capacity
or capacities as the Chief Executive Officer may from time to time reasonably
and lawfully prescribe. Executive shall be deemed an “Executive Officer” for
purposes of indemnification by the Company pursuant to Article XI of the
Company’s bylaws.



1

--------------------------------------------------------------------------------




1.2.
Best Efforts; Other Activities. Executive will expend Executive’s best efforts
on behalf of the Company, Everi Holdings and their respective subsidiaries and
affiliates, and will abide by all policies and decisions made by the Company and
Everi Holdings, as well as all applicable federal, state and local laws,
regulations or ordinances. Executive will act in the best interest of the
Company, Everi Holdings and their respective subsidiaries and affiliates at all
times. Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties and responsibilities under this
Agreement and, except upon the prior written consent of the Board of Directors
of the Company (the “Board”), Executive will not (a) accept any other
employment, or (b) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be in
conflict with, or that might place Executive in a conflicting position to that
of, the Company, Everi Holdings and/or their respective subsidiaries and
affiliates. Notwithstanding the foregoing, Executive shall be permitted to (i)
provide necessary and appropriate transition services to Executive’s former
employer, Bally Gaming, Inc. and its affiliated companies (“Prior Employer”) for
a period of six months following the Effective Date as may be reasonably
requested by Prior Employer), including up to two (2) weeks of full time
transition services (i.e., Effective Date through January 14, 2018), (provided
that such services shall relate to the transition of Executive’s duties and
knowledge and shall not include providing legal advice), and (ii) engage in
occasional charitable activities outside the scope of Executive's employment
hereunder so long as such activities (A) do not conflict with the actual or
proposed business of the Company, Everi Holdings and/or their respective
subsidiaries and affiliates, and (B) do not affect the performance of
Executive's duties hereunder. In addition, subject to the prior written consent
of the Board and subject to the satisfaction of Executive’s fiduciary duties to
the Company, Everi Holdings and/or their respective subsidiaries and affiliates,
Executive may be permitted to serve as a director of other corporations provided
that the businesses of such other corporations are not competitive with the
actual or proposed business of the Company, Everi Holdings and/or their
respective subsidiaries and affiliates and provided further that Executive’s
service as a director of such other corporations does not interfere with
Executive's performance of Executive's duties hereunder. In the sole discretion
of the Board, any such prior written consent may be subsequently revoked in the
event that the Chief Executive Officer or Board determines that Executive’s
position as a director of any such other corporation has developed into a
conflict of interest.

1.3.
Location. Executive’s principal place of employment shall be the Company’s
corporate headquarters, which is located in Las Vegas, Nevada. USA.

1.4.
Proprietary Information. Executive recognizes that Executive’s employment with
the Company will involve contact with information of substantial value to the
Company, Everi Holdings and their respective subsidiaries and affiliates, which
is not generally known in the trade, and which gives the Company, Everi Holdings
and their respective subsidiaries and affiliates an advantage over their
competitors who do not know or use it. As a condition precedent to Executive’s
employment by the Company, Executive agrees to execute and deliver to the
Company, concurrent with Executive's execution and delivery of this Agreement, a
copy of the “Employee Proprietary Information and Inventions Agreement” attached
hereto as Exhibit A.

1.5.
No Inconsistent Obligations. Executive acknowledges and agrees that Executive is
free to enter into this Agreement as of today and, as of the Effective Date,
Executive reasonably believes that Executive will not be bound by any
restrictive covenants, including but not limited to, covenants not to compete
and will be permitted to be employed by the Company as contemplated hereby.
Executive further agrees and covenants that Executive has not and will never use
any confidential information or trade secrets belonging to any third party,
including, but not limited to, Executive’s Prior Employer, to the extent
Executive has any,



2

--------------------------------------------------------------------------------




in any way or manner related to or with respect to any duties or obligations
hereunder. Notwithstanding the foregoing, and provided that Executive is not in
violation of the preceding sentence, in the event that Prior Employer alleges
actual or potential breaches of any restrictive covenants, including without
limitation non-competition, confidentiality, or trade secrets, (collectively,
“Prior Employer Claims”), the Company will (a) indemnify Executive in full for
such Prior Employer Claims, (b) fund the disposition of such Prior Employer
Claims, including without limitation, attorney fees and expenses; court,
arbitration and or other related costs related to defense of such Prior Employer
Claims; and, if applicable any amounts related to settlement of such Prior
Employer Claims; and (c) select counsel to defend against such Prior Employer
Claims and direct the defense and resolution of such Prior Employer Claims
(subject, in each case, to Executive’s reasonable approval and/or involvement);
and (d) in the event Company and/or Executive determine for whatever reason that
Executive should postpone accepting a position with the Company and/or
commencing Executive’s employment hereunder during some or part of the pendency
of the resolution of the Prior Employer Claims (the “Postponement”; the period
of Postponement, collectively, the “Pendency Period”), reimburse Executive an
amount equal to the then-current base salary to which Executive would have been
entitled during the Pendency Period, payable in installments in accordance with
Company’s regular payroll procedures, less any salary continuation payments (if
applicable) made by Prior Employer during the Pendency Period, (e) continue (or,
in the case of any Postponement, reimburse Executive for the cost of materially
similar) benefits (as described in Section 2.3 below) and (f) deem Executive to
have fulfilled one hundred percent (100%) of Executive’s duties for purposes of
calculating any Cash Bonus (as described in Section 2.2 below) or granting any
Equity Award (as described in Section 2.5 below) which may be based on
performance during the period from the Effective Date through the Pendency
Period or any portion thereof.
1.6.
Regulatory Approval. Due to the nature of the business of the Company, Everi
Holdings and their respective subsidiaries and affiliates and Executive’s
position with the Company and Everi Holdings, and, in addition to normal
employment-related credit, reference and background investigations, Executive
may also be required to complete applications required by various regulatory,
tribal, state, local or other international governmental authorities in and
under whose jurisdiction the Company, Everi Holdings and their respective
subsidiaries and affiliates conduct business, as well as other applications that
may be required by regulatory authorities with jurisdiction over the Company,
Everi Holdings and their respective subsidiaries and affiliates. Such
applications may require complete disclosure of personal and financial
information, criminal convictions or arrests (expunged or not) and business
associations. As an ongoing condition of Executive’s employment, Executive must
be able to satisfy all applicable requirements of such governmental and
regulatory authorities and obtain all necessary regulatory approvals and
licenses.

2. Compensation of Executive
2.1.
Base Salary. In consideration of the services to be rendered under this
Agreement, while employed by the Company, the Company shall pay Executive an
annual base salary (“Base Salary”), less required deductions for state and
federal withholding tax, social security and all other employment taxes and
payroll deductions, payable in regular periodic payments in accordance with
Company payroll policy, as follows: (a) for the period from the Effective Date
through December 31, 2018, a Base Salary at the rate of Three Hundred Fifty
Thousand United States Dollars (US$350,000.00) per year, (b) for the period from
January 1, 2019 through December 31, 2019, a Base Salary at the rate of Three
Hundred Seventy-Five Thousand United States Dollars (US$375,000.00) per year,
and (c) effective as of January 1, 2020, a Base Salary at the rate of Four
Hundred Thousand United States Dollars (US$400,000.00) per year. Such Base
Salary shall be prorated for any partial month of employment on the basis of a
30-day fiscal month. Such Base Salary shall be subject to



3

--------------------------------------------------------------------------------




annual review by the compensation committee of the Board of Directors of Everi
Holdings (the "Compensation Committee"), with the first such review to occur
during the calendar year following the third anniversary of the Effective Date
of this Agreement.
2.2.
Bonus. For each full fiscal year of Executive’s employment with the Company,
Executive shall be eligible for an annual discretionary bonus (the “Cash Bonus”)
with a target amount equal to seventy-five percent (75%) of Executive’s then
current base salary and a maximum amount equal to one-hundred fifty percent
(150%) of Executive’s then current base salary. The actual amount of any such
Cash Bonus is to be determined by the Compensation Committee based (a)
twenty-five percent (25%) on Executive’s individual performance, and (b)
seventy-five percent (75%) on the achievement of certain corporate performance
criteria or goals, in each case as established for the applicable calendar year
by the Compensation Committee prior to or as soon as practicable after the
commencement of such calendar year, but in no event later than March 15 of the
applicable calendar year, and set forth in a written plan. Except as provided
otherwise in this Agreement, Executive shall only be eligible to receive a Cash
Bonus for a calendar year if Executive is employed on the last day of such
calendar year. Any Cash Bonus awarded for a calendar year, if any, shall be paid
in cash when other senior executives of the Company are paid, and, in any event,
on or before March 15th of the calendar year subsequent to the calendar year in
which the Cash Bonus is earned.

2.3.
Benefits. Executive shall be entitled to participate in any of the Company’s
group medical, dental, life insurance, 401(k) or other benefit plans and
programs on the same terms and conditions as other members of the Company’s
senior executive management, based upon the eligibility dates described in the
applicable benefit plan documents and subject to the terms and conditions of
such plans. Executive shall be provided such perquisites of employment as are
provided to all other members of the Company’s senior executive management.
Executive understands that the Company has adopted an “unlimited” vacation
policy pursuant to which the Company does not limit senior executive officers’
vacation time or sick days; accordingly, like the Company’s other senior
executive officers, Executive will not “accrue” paid time off days and will not
be compensated for “unused” paid time off upon termination.

2.4. Expense Reimbursements. Executive shall be entitled to reimbursement of all
reasonable expenses incurred by Executive in the performance of Executive's
duties hereunder, in accordance with the policies and procedures established by
the Company from time to time, and as may be amended from time to time. Any
reimbursement Executive is entitled to receive shall (a) be paid no later than
the last day of Executive’s tax year following the tax year in which the expense
was incurred, (b) not affect or be affected by any other expenses that are
eligible for reimbursement in any other tax year of Executive, and (c) not be
subject to liquidation or exchange for another benefit.
2.5.
Equity Awards. Executive will be eligible to receive restricted stock,
restricted stock units, performance awards, stock options or other equity awards
in a quantity and with a frequency substantially similar to those regularly
awarded to other members of the Company’s senior executive management, other
than the Chief Executive Officer, (each, an “Equity Award”) under the applicable
equity incentive plan of Everi Holdings as then in effect (the “Plan”), as
determined by the Compensation Committee. Any such Equity Award will be subject
to and governed by the terms and conditions of the Plan and an applicable form
of agreement for such Equity Award specified by the Compensation Committee,
which Executive will be required to sign as a condition of retaining the Equity
Award.

2.6.
Other. In connection with the execution and delivery of this Agreement, the
Company will (a) on or before the Effective Date, pay Executive a lump sum
signing bonus of Fifty Thousand United States Dollars (US$50,000.00), less
required withholdings and deductions,



4

--------------------------------------------------------------------------------




via wire transfer to Executive’s designated account, and (b) as of the Effective
Date, (i) grant to Executive an Equity Award of Ten Thousand (10,000) shares of
restricted stock of Everi Holdings which shares shall vest on the first
anniversary of the Effective Date, and (ii) grant to Executive an Equity Award
of options to purchase One Hundred Ten Thousand (110,000) shares of common stock
of Everi Holdings, with an exercise price equal to the closing price of Everi
Holdings’ common stock on the date of grant, of which (A) options to purchase
82,500 shares of Everi Holdings’ common stock, of which twenty-five percent
(25%) of such option shares shall vest and become vested shares on each of the
first four anniversaries of the date of grant, and (B) options to purchase
27,500 shares of Everi Holdings’ common stock will be subject to
performance-based vesting terms, pursuant to which twenty-five percent (25%) of
the total number of option shares shall vest and become vested shares on each of
the first four anniversaries of the date of grant (disregarding any resulting
fractional share) (each such vesting date is referred to herein as a “Vesting
Date” and each such vesting tranche is referred to herein as a “Tranche”),
provided that as of the Vesting Date for each such Tranche the closing price of
the Company’s common shares on the New York Stock Exchange (the “Closing Price”)
is at least 25% greater than the Closing Price on the date of grant (such higher
Closing Price, the “Price Hurdle”); provided, that if the Price Hurdle is not
met as of the Vesting Date for a Tranche, then the Tranche shall vest and become
Vested Shares on the last day of a period of thirty (30) consecutive trading
days during which the Closing Price is at least equal to the Price Hurdle, and
no shares shall become Vested Shares after the termination of the Equity Award.
The Equity Awards described in this Section 2.6 (the “Effective Date Equity
Awards”) will be reflected in, and governed by, an applicable grant agreement to
be executed by Executive in connection with such grant and containing the terms
provided in Section 4.3.3.


3. Term
The term of the Agreement shall be three (3) years from the Effective Date (the
“Initial Term”). The Company shall give written notice of intent to renew, or
not renew, the Agreement one hundred and eighty (180) days prior to the
expiration of the Initial Term. In the event that Company fails to give written
notice of intent not to renew as provided above, the Agreement shall renew for
successive one-year terms (each, a “Renewal Term”) until terminated by either
party upon giving ninety (90) days’ written notice prior to the end of a Renewal
Term. The Initial Term and any subsequent Renewal Term, taking into account any
early termination of employment pursuant to Section 4, are referred to
collectively as the “Term.”
4. Termination of Employment
4.1.
Termination by Executive. During the Term, Executive may terminate Executive's
employment upon written notice to the Company. In the event that, during the
Term, Executive terminates Executive's employment for any reason other than for
Good Reason (as defined below in Section 4.3), all of the Company’s duties and
obligations under this Agreement shall cease as of the last day of Executive’s
employment and the Company shall pay Executive, and Executive shall be entitled
to receive, only the following: all Base Salary earned by Executive through the
last day of Executive’s employment but not yet paid, all reimbursable business
expenses properly incurred by Executive pursuant to Section 2.4 through the last
day of Executive’s employment but not yet reimbursed, and all benefits earned by
Executive pursuant to Section 2.3 through the last day of Executive's employment
(the “Accrued Amounts”); provided however, in the event the Company elects to
enforce the Noncompete Term (as defined in Section 7.2) following a termination
under this Section 4.1, the Company will continue to pay Executive’s
then-current Base Salary in installments in accordance with the Company’s
regular payroll procedures during the pendency of the Noncompete Term.



5

--------------------------------------------------------------------------------




4.2.
Termination by the Company for Cause. In the event that, during the Term, the
Company terminates Executive’s employment for Cause (as defined below), all of
the Company’s duties and obligations under this Agreement shall cease as of the
last day of Executive’s employment and the Company shall pay Executive, and
Executive shall be entitled to receive, only the Accrued Amounts; provided
however, in the event the Company elects to enforce the Noncompete Term
following a termination under this Section 4.1, the Company will continue to pay
Executive’s then-current Base Salary in installments in accordance with the
Company’s regular payroll procedures during the pendency of the Non-Compete
Term. For the purposes of this Agreement, termination shall be for “Cause” if
(a) Executive refuses or fails to act in accordance with any lawful order or
instruction of the Chief Executive Officer or Board, and such refusal or failure
to act has not been cured within five (5) days following Executive's receipt of
written notice from the Chief Executive Officer or Board, as applicable, of such
failure, (b) Executive is determined by the Chief Executive Officer or Board to
have failed to devote reasonable attention and time to the business affairs of
the Company, Everi Holdings and their subsidiaries and affiliates, (c) Executive
is reasonably determined by the Chief Executive Officer or Board to have been
(i) unfit for service (i.e., denied any license, permit or qualification
required by, or found unsuitable by, any gaming regulator or other governmental
authority), (ii) unavailable for service (other than as a result of an
Incapacity (as defined below)), or (iii) grossly negligent in connection with
the performance of Executive's duties on behalf of the Company, Everi Holdings
and their subsidiaries and affiliates, which unfitness, unavailability or gross
negligence has not been cured within five (5) days following Executive's receipt
of written notice from the Chief Executive Officer or Board of the same;
(d) Executive is reasonably determined by the Chief Executive Officer or Board
to have committed a material act of dishonesty or willful misconduct or to have
acted in bad faith to the material detriment of the Company, Everi Holdings
and/or their subsidiaries and affiliates in connection with the performance of
Executive's duties hereunder; (e) Executive is convicted of a felony or other
crime involving dishonesty, breach of trust, moral turpitude or physical harm to
any person, or (f) Executive materially breaches any agreement with the Company
or Everi Holdings which material breach has not been cured within five (5) days
following Executive's receipt of written notice from the Chief Executive Officer
or Board of the same.



6

--------------------------------------------------------------------------------




4.3.
Termination by the Company without Cause, or Termination by Executive for Good
Reason. In the event that, during the Term, the Company terminates Executive’s
employment without Cause (as defined below), or Executive terminates Executive’s
employment for Good Reason (as defined below), all of the Company’s duties and
obligations under this Agreement shall cease as of the last day of Executive’s
employment and the Company shall pay Executive, and Executive shall be entitled
to receive, the Accrued Amounts. In addition, and subject to the conditions set
forth in Section 4.8 below, the Company shall pay to Executive the severance
payments and benefits set forth below in Sections 4.3.1- 4.3.4 in accordance
with the terms thereof. For purposes of this Agreement, the term “without Cause”
shall mean termination of Executive’s employment by the Company for reasons
other than for “Cause” (and excluding any such termination resulting from
Executive’s Incapacity or death). For the purposes of this Agreement,
termination shall be for “Good Reason” if (a) there is a material diminution of
Executive’s responsibilities or authority with the Company or Everi Holdings, or
a material adverse change in the Executive’s reporting responsibilities or
title, in each case as they existed prior to such diminution or change without
Executive’s consent; (b) there is a material reduction by the Company in the
Executive’s compensation as then in effect, without Executive’s consent; or (c)
Executive’s principal work locations are relocated outside of the Las Vegas,
Nevada, USA metropolitan area without Executive’s consent. Executive will be
deemed not to have terminated Executive’s employment for Good Reason unless (i)
Executive has delivered written notice to the Company of Executive's intent to
exercise the rights pursuant to this Section within thirty (30) days following
the first occurrence of a condition that would constitute Good Reason and
identifying the facts constituting such condition, and (ii) the Company has
failed to remedy such condition within thirty (30) days following its receipt of
such written notice, and (iii) the Executive’s termination of employment for
Good Reason is effective no later than one-hundred fifty (150) days following
the first occurrence of such condition. Executive agrees that Executive may be
required to travel from time to time as required by the Company’s business and
that such travel shall not constitute grounds for Executive to terminate
Executive's employment for Good Reason.

4.3.1. Base Salary Continuation. If the Company terminates Executive’s
employment without Cause or Executive terminates Executive’s employment for Good
Reason (a) during the first two (2) years of the Initial Term, the Company shall
continue to pay Executive’s Base Salary at the then-current rate of Executive
(determined prior to any reduction constituting a condition giving rise to Good
Reason) for a period equal to the greater of (i) one (1) year following the date
of termination, or (ii) the period of time between the date of termination and
the end of the second (2nd) year of the Initial Term, and (b) during the third
(3rd) year of the Initial Term or during any Renewal Term, the Company shall
continue to pay Executive’s Base Salary at the then-current rate (determined
prior to any reduction constituting a condition giving rise to Good Reason) for
a period of one (1) year following the date of termination. Such salary
continuation shall be paid to Executive in installments in accordance with the
Company’s regular payroll procedures, with the initial salary continuation
payment to be made on the first regular payroll date of the Company following
the Release Deadline (as defined in Section 4.8) and to include a catch-up
payment for all regular Company payroll dates occurring between the date of
Executive’s termination of employment and such initial salary continuation
payment date; provided, however, that if the period beginning on the date of
Executive’s termination of employment and ending on the first Company payroll
date following the Release Deadline straddles two calendar years, then the
salary continuation payments shall in any event begin in the second such
calendar year. Salary continuation payments shall be subject to standard
deductions and withholdings.


7

--------------------------------------------------------------------------------




4.3.2. Target Bonus. If the Company terminates Executive’s employment without
Cause or Executive terminates Executive’s employment for Good Reason during the
Term, the Company shall pay to Executive, less standard deductions and
withholdings, an additional severance benefit in an amount equal to (a)
one-hundred percent (100%) of Executive’s then-current target bonus (based on
the target bonus percentage) for the calendar year in which the termination
occurs, plus (b) if such termination occurs during the first year of the Initial
Term, an additional amount equal to one-hundred percent (100%) of Executive’s
then-current target bonus (based on the target bonus percentage) pro-rated for
the number of months between the termination date and the end of the first year
of the Initial Term, such aggregate amount to be in substantially equal
installments concurrent with the salary continuation payments pursuant to
Section 4.3.1 (including a catch-up payment as described therein).
4.3.3. Vesting of Equity Awards and Exercise Period. Upon the Company’s
termination of Executive’s employment without Cause or Executive’s termination
of Executive’s employment for Good Reason, then:
(a) any unvested portion of the Effective Date Equity Award granted to Executive
as described in Section 2.6(b)(i) above and held by Executive immediately prior
to such termination shall become vested;
(b) any unvested portion of the Effective Date Equity Award granted to Executive
as described in Section 2.6(b)(ii)(A) above and held by Executive immediately
prior to such termination shall become vested and shall be exercisable until the
earlier of (i) one (1) year after the date of termination of Executive’s
employment and (ii) the scheduled expiration date of such award; and
(c)     any unvested portion of the Effective Date Equity Award granted to
Executive as described in Section 2.6(b)(ii)(B) above and held by Executive
immediately prior to such termination shall, if the Closing Price on the date of
termination equals or exceeds the Price Hurdle with respect to such award,
become vested and shall be exercisable until the earlier of (i) one (1) year
after the date of termination of Executive’s employment and (ii) the scheduled
expiration date of award.
(d)    all other Equity Awards granted to Executive following the Effective Date
and held by Executive immediately prior to such termination shall be governed by
the terms of the applicable grant agreement pursuant to which such Equity Award
is granted, in each case as determined by the Compensation Committee at the time
of such grant.
4.3.4. Health Care Coverage. The Company shall, following the Executive’s timely
election, provide the Executive with continued coverage under the Company’s
group health insurance plans as then in effect in accordance with the provisions
of Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended and any state law equivalent (“COBRA”), at no cost to Executive, for a
period of time equal to the eighteen (18) months following the date of
termination of Executive’s employment. Notwithstanding the preceding sentence,
if the Company determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the “Code”),
or any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of providing the COBRA
premiums, the Company, in its sole discretion, may elect to instead pay
Executive on the first day of each month of such applicable salary continuation
period,


8

--------------------------------------------------------------------------------




a fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable withholdings and deductions, and Executive may, but is not
obligated to, use such payments toward the cost of COBRA premiums.
4.4.
Termination by the Company for Incapacity. In the event that, during the Term,
Executive suffers an “Incapacity” (defined below) as determined by the Company
in its reasonable discretion, the Company may elect to terminate Executive’s
employment pursuant to this Section 4.4. In such event, all of the Company’s
duties and obligations under this Agreement shall cease as of the last day of
Executive’s employment and the Company shall pay Executive, and Executive shall
be entitled to receive, only the Accrued Amounts; provided, however, that
nothing contained in this Agreement shall limit Executive’s rights to payments
or other benefits under any long-term disability plans of the Company in which
Executive participates, if any. For the purposes of this Agreement, Executive
shall be deemed to have suffered an “Incapacity” if Executive, due to any mental
or physical illness, injury or limitation, has been unable to perform the
essential duties and responsibilities of Executive’s position for a period of at
least one-hundred eighty (180) days in any rolling three hundred and sixty-five
(365) day period.

4.5.
Termination upon Death. In the event that, during the Term, Executive dies,
Executive’s employment shall be deemed to have terminated upon the date of death
and all of the Company’s duties and obligations under this Agreement shall
cease. In such event, the Company shall pay Executive’s estate, and Executive’s
estate shall be entitled to receive, only the Accrued Amounts; provided,
however, that nothing contained in this Agreement shall limit Executive’s
estate’s or Executive’s beneficiaries’ rights to payments or other benefits
under any life insurance plan or policy in which Executive participated or with
respect to which Executive has designated a beneficiary, if any.

4.6.
Change in Control and Termination Payments.

4.6.1. Equity Award Acceleration. Upon a Change in Control (as that or a
substantially similar term is defined in the Plan), the vesting or termination
of all outstanding Equity Awards shall continue to be governed under the terms
of such Equity Awards.
4.6.2. Parachute Payments. Notwithstanding any provision of this Agreement to
the contrary, if any payment or benefit Executive would receive pursuant to this
Agreement or otherwise (collectively, the “Payments”) would constitute a
“parachute payment” within the meaning of Section 280G of the Code, and, but for
this sentence, would be subject to the excise tax imposed by Section 4999 of the
Code or any similar or successor provision (the “Excise Tax”), then the
aggregate amount of the Payments will be either (a) the largest portion of the
Payments that would result in no portion of the Payments (after reduction) being
subject to the Excise Tax or (b) the entire Payments, whichever amount after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in
Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payments. Any reduction in the Payments required by this Section will be made in
the following order (to the extent compliant with Section 409A of the Code and
the regulations thereunder (“Section 409A”)): (i) reduction of Payments that
constitute “deferred compensation” (within the meaning of Section 409A), and if
there is more than one such Payment, then such reduction shall be applied on a
pro rata basis to all such Payments; (ii) reduction of Payments payable in cash
that do not constitute deferred compensation; (iii) reduction of accelerated
vesting of Equity Awards other than stock


9

--------------------------------------------------------------------------------




options, if any; (iv) reduction of accelerated vesting of stock options, if any;
and (v) reduction of other benefits paid or provided to Executive. In the event
that acceleration of vesting of Equity Awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of such Equity Awards. If two or more Equity Awards are granted on the
same date, the accelerated vesting of each award will be reduced on a pro-rata
basis.
4.6.3. Calculation. The professional firm engaged by the Company for general tax
purposes as of the day prior to the date of the event that might reasonably be
anticipated to result in Payments that would otherwise be subject to the Excise
Tax will perform the foregoing calculations. If the tax firm so engaged by the
Company is serving as accountant or auditor for the acquiring company, the
Company will appoint a nationally recognized tax firm to make the determinations
required by this Section. The Company will bear all expenses with respect to the
determinations by the tax firm required to be made by this Section. The Company
and Executive shall furnish the tax firm such information and documents as the
tax firm may reasonably request in order to make its required determination. The
tax firm will provide its calculations, together with detailed supporting
documentation, to the Company and Executive as soon as practicable following its
engagement. Any good faith determinations of the tax firm made hereunder will be
final, binding and conclusive upon the Company and Executive.
4.7.
No Other Compensation or Benefits/No Duty to Mitigate. Executive acknowledges
that except as expressly provided in this Agreement, Executive shall not be
entitled to any compensation, severance payments or benefits upon the
termination of Executive’s employment. The Company acknowledges that Executive
is under no duty to seek other employment or otherwise mitigate the obligations
of the Company under this Agreement and the Company shall have no right of
off-set against the amounts owed to Executive by the Company on account of any
remuneration or other benefit earned or received by Executive after Executive’s
termination by the Company.

4.8.
Conditions to Severance. Executive will only be entitled to receive the
severance payments and benefits set forth in Sections 4.3.1- 4.3.4 if, on or
before the sixtieth (60th) day following the date of termination of Executive's
employment (the “Release Deadline”), Executive executes a full general release
of claims agreement in a form similar to Exhibit B hereto or the Company’s
then-current version thereof, releasing all claims, known or unknown, that
Executive may have against the Company, Everi Holdings and their respective
subsidiaries and affiliates, and each of their respective officers, directors,
and employees arising out of or in any way related to Executive’s employment or
termination of employment with the Company, and the period for revocation, if
any, of such release agreement has lapsed without the release having been
revoked. In the event that Executive breaches any of the covenants contained in
Sections 7 or 8, the Company shall have the right to (a) terminate further
provision of any portion of the severance payments and benefits set forth in
Sections 4.3.1-4.3.4 not yet paid or provided to Executive, (b) seek
reimbursement in gross from Executive for any and all portions of the severance
payments and benefits set forth in Sections 4.3.1-4.3.4 previously paid or
provided to Executive, (c) recover from Executive all shares of Everi Holdings
stock acquired by Executive pursuant to Equity Awards the vesting of which was
accelerated by reason of Executive’s termination of employment (or the proceeds
therefrom, reduced by any exercise or purchase price paid to acquire such
shares), and (d) immediately cancel all portions of Equity Awards the vesting of
which was accelerated by reason of Executive’s termination of employment.



10

--------------------------------------------------------------------------------




4.9.
Expiration of the Term. For the avoidance of doubt, the exercise by the Company
of its right to not extend the Agreement, or the expiration of this Agreement by
its terms at the end of the Term, shall constitute a termination at the election
of the Company without Cause.

5.    Executive’s Termination Obligations
5.1.
Return of Company’s Property. Without in any way limiting Executive’s
obligations and the Company’s rights under the Employee Proprietary Information
and Inventions Agreement described in Section 1.4, Executive hereby acknowledges
and agrees that all books, manuals, records, reports, notes, contracts, lists,
spreadsheets and other documents or materials, or copies thereof, and equipment
furnished to or prepared by Executive in the course of or incident to
Executive’s employment, belong to Company and shall be promptly returned to
Company upon termination of Executive’s employment with the Company for any
reason.

5.2.
Cooperation in Pending Work. Following any termination of Executive’s employment
with the Company for any reason, Executive shall, at the Company’s request,
reasonably cooperate with the Company in all matters relating to the winding up
of pending work on behalf of the Company, Everi Holdings and their respective
subsidiaries and affiliates and the orderly transfer of work to other employees
of the Company, Everi Holdings and their respective subsidiaries and affiliates.
Executive shall also cooperate, at the Company’s request, in the defense of any
action brought by any third party against the Company, Everi Holdings and/or
their respective subsidiaries and affiliates that relates in any way to
Executive’s acts or omissions while employed by the Company.

5.3.
Resignation. Upon the termination of Executive’s employment with the Company for
any reason, Executive shall be deemed to have resigned from all positions as an
employee, officer, director or manager then held with the Company, Everi
Holdings or any of their respective subsidiaries or affiliates. Executive agrees
to execute and deliver such documents or instruments as are reasonably requested
by the Company, Everi Holdings or any such subsidiary or affiliate to evidence
such resignations.

5.4.
Survival. The representations and warranties contained herein and Executive’s
and the Company’s obligations under Sections 3, 4, 5, 6, 7, 8 and 9 and under
the Employee Proprietary Information and Inventions Agreement shall survive
termination of Executive’s employment with the Company for any reason and the
expiration of this Agreement.

5.5. Mutual Nondisparagement. Executive agrees that Executive will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of the Company, Everi Holdings
and/or their respective subsidiaries and affiliates or their respective
employees, officers or directors. The Company agrees that it will instruct its
officers and directors to not make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputations, practices or
conduct of Executive.
6. Compliance with Section 409A of the Code.
6.1. This Agreement and all payments and benefits provided under this Agreement
are intended to comply with, or be exempt from, Section 409A, and shall be
construed and interpreted in accordance with such intent. However, the Company
does not guarantee any particular tax effect for income provided to Executive
pursuant to this Agreement, and except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to Executive, the Company shall not be responsible for the


11

--------------------------------------------------------------------------------




payment of any applicable taxes, penalties, interest, costs, fees, including
attorneys’ fees, or other liability incurred by Executive in connection with
compensation paid or provided to Executive pursuant to this Agreement.
6.2.
No amount payable pursuant to this Agreement on account of Executive’s
termination of employment with the Company which constitutes a “deferral of
compensation” within the meaning of Section 409A shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of Section
409A. Furthermore, to the extent that Executive is a “specified employee” within
the meaning of Section 409A (determined using the identification methodology
selected by Company from time to time, or if none, the default methodology) as
of the date of Executive’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Executive’s separation
from service shall paid to Executive before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid in
a lump sum on the Delayed Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the Delayed Payment Date shall
be paid without delay over the time period originally scheduled, in accordance
with the terms of this Agreement.

6.3.
Any right of Executive to receive installment payments under this Agreement
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.

7.     Restrictions on Competition after Termination
7.1.
Reasons for Restrictions. Executive acknowledges that the nature of the business
of the Company, Everi Holdings and/or their respective subsidiaries and
affiliates is such that it would be extremely difficult for Executive to honor
and comply with Executive's obligations under the Employee Proprietary
Information and Inventions Agreement described in Section 1.4 to keep secret and
confidential the trade secrets of the Company, Everi Holdings and/or their
respective subsidiaries and affiliates if Executive were to become employed by
or substantially interested in the business of a competitor of the Company,
Everi Holdings and/or their respective subsidiaries and affiliates is such that
soon following the termination of Executive's employment with the Company, and
it would also be extremely difficult to determine in any reasonably available
forum the extent to which Executive was or was not complying with Executive's
obligations under such circumstances.

7.2.
Duration of Restriction. In consideration for the Company’s and Everi Holdings’
undertakings and obligations under this Agreement, and in light of Executive’s
unique position and substantial knowledge of the operations, plans and projects
of the Company, Everi Holdings and their respective subsidiaries and affiliates,
Executive agrees that, during the Noncompete Term (as defined below), Executive
shall not directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business that engages in any line of business in
which the Company, Everi Holdings and/or their respective subsidiaries and
affiliates engages at the time of such termination, in the United States Canada,
the United Kingdom or such other countries in which the Company, Everi Holdings
and/or their respective subsidiaries and affiliates conducts business at the
time of such termination (“Restricted Territory”). For the avoidance of doubt,
the foregoing shall not prohibit Executive from engaging in, owning an interest
in, or participating in any business that processes credit card, debit card or
automated teller machine transactions originated from outside of gaming
establishments, unless the Company has expanded its operations to encompass such
activities at the time of



12

--------------------------------------------------------------------------------




termination. For purposes of this Agreement, the “Noncompete Term” shall mean
the period of six (6) months after the termination of Executive’s employment
hereunder or, if greater, the period during which Executive continues to receive
salary continuation payments pursuant to Section 4.3.1 above. The parties agree
that ownership of no more than 1% of the outstanding voting stock of a
publicly-traded corporation or other entity shall not constitute a violation of
this provision. The parties intend that the covenants contained in this section
shall be construed as a series of separate covenants, one for each county, city,
state and other political subdivision of the Restricted Territory. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in this section. If, in any judicial proceeding,
a court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in this section, then such unenforceable covenant (or
such part) shall be deemed eliminated from this Agreement for the purpose of
those proceedings to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced by such court. It is the intent
of the parties that the covenants set forth herein be enforced to the maximum
degree permitted by applicable law.
7.3
Assignment. Executive expressly understands and agrees that all restrictions on
employment and solicitation as set for in Sections 7 and 8 are fair and
reasonable, and are a material part of this Agreement which would not be entered
into by the parties absent mutual agreement to the assignability of the same.
Executive further expressly understands and agrees that Executive's duties and
obligations as set forth in Sections 7 and 8 of this Agreement may be assigned
by the Company upon a Change in Control at Company's discretion. Executive
agrees that Executive has received separate valuable and sufficient
consideration in exchange for Company's right to assign Executive's obligations
and duties as set for in Sections 7 and 8, such consideration to be paid in the
amount of $5,000 upon all parties executing this Agreement.

8.    Restrictions on Solicitation after Termination
In consideration for the Company’s and Everi Holdings’ undertakings and
obligations under this Agreement, and in light of Executive’s unique position
and substantial knowledge of the operations, plans and projects of the Company,
Everi Holdings and their respective subsidiaries and affiliates, Executive
agrees that, for a period of two (2) years following the termination of
Executive's employment hereunder for any reason, Executive shall not, without
the prior written consent of the Company, directly or indirectly, as a sole
proprietor, member of a partnership, stockholder or investor, officer or
director of a corporation, or as an executive, associate, consultant, employee,
independent contractor or agent of any person, partnership, corporation or other
business organization or entity other than the Company solicit or endeavor to
entice away from the Company, Everi Holdings and/or their respective
subsidiaries and affiliates any person or entity who is, or, during the then
most recent three-month period, was, employed by, or had served as an agent or
key consultant of the Company, Everi Holdings and/or their respective
subsidiaries and affiliates, provided, however, that Executive shall not be
prohibited from receiving and responding to unsolicited requests for employment
or career advice from the Company’s employees.
9.    Arbitration
9.1.
Agreement to Arbitrate Claims. The Company and Executive hereby agree that, to
the fullest extent permitted by law, any and all claims or controversies between
them (or between Executive and any present or former officer, director, agent,
or employee of the Company or any parent, subsidiary, or other entity affiliated
with the Company) relating in any manner to the employment or the termination of
employment of Executive shall be resolved by final and binding arbitration
pursuant to the terms and conditions set forth in that certain National Mutual
Arbitration Agreement for Employees of the Company executed by Executive (the
“Arbitration Agreement”) in the form attached hereto as Exhibit C Claims subject
to the Arbitration Agreement shall include contract claims, tort claims, claims
relating to



13

--------------------------------------------------------------------------------




compensation and Equity Awards, as well as claims based on any federal, state,
or local law, statute, or regulation, including but not limited to any claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, and the California Fair
Employment and Housing Act. However, claims for unemployment compensation,
workers’ compensation, and claims under the National Labor Relations Act shall
not be subject to arbitration.
9.2.
Enforcement Actions. Either the Company or Executive may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award. Except as otherwise provided in this Agreement, neither party shall
initiate or prosecute any lawsuit in any way related to any arbitrable claim,
including, without limitation, any claim as to the making, existence, validity,
or enforceability of the agreement to arbitrate. All arbitration hearings under
this Agreement shall be conducted in Las Vegas, Nevada.

9.3.
Exceptions. Nothing in this Agreement precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. In addition, either party may, at its option, seek injunctive relief in a
court of competent jurisdiction for any claim or controversy arising out of or
related to the matters described in Sections 7 and 8 above or the unauthorized
use, disclosure, or misappropriation of the confidential and/or proprietary
information of either party in contravention of the Employee Proprietary
Information and Inventions Agreement or otherwise. By way of example, the
Company may choose to use the court system to seek injunctive relief to prevent
disclosure of its proprietary information or trade secrets; similarly, Executive
may elect to use the court system to seek injunctive relief to protect
Executive’s own inventions or trade secrets.

9.4.
Attorneys’ Fees. Each party shall pay its own costs and attorney’s fees, unless
a party prevails on a statutory claim, and the statute provides that the
prevailing party is entitled to payment of its attorneys' fees. In that case,
the arbitrator may award reasonable attorneys' fees and costs to the prevailing
party as provided by law. The costs and fees of the arbitrator shall be borne
equally by Executive and the Company.

9.5.
Survival. The parties’ obligations under this Agreement, where applicable
including Section 7 and 8, shall survive the termination of Executive’s
employment with the Company for any reason and the expiration of this Agreement.

9.6.
Acknowledgements. THE PARTIES UNDERSTAND AND AGREE THAT THIS SECTION 9
CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR
CONTROVERSIES COVERED BY THIS SECTION 9. THE PARTIES AGREE THAT NONE OF THOSE
CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL. THE PARTIES FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS SECTION 9
WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF THAT OPPORTUNITY TO THE
EXTENT THEY WISH TO DO SO.

10.    Expiration
The terms of this Agreement are intended by the parties to govern Executive’s
employment with the Company during the Term. Upon the termination of Executive’s
employment with the Company for any reason, this Agreement shall expire and be
of no further force or effect, except to the extent of provisions hereof which
expressly survive the expiration or termination of this Agreement.


14

--------------------------------------------------------------------------------




11.    Entire Agreement
Except as otherwise expressly stated herein, the terms of this Agreement are
intended by the parties to be the final and exclusive expression of their
agreement with respect to the employment of Executive by Company and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements. The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding involving this Agreement. To the extent any provisions in this
Agreement are inconsistent with any provisions of the Exhibits, the provisions
of the Exhibits shall supersede and be controlling.
12.    Amendments, Waivers
This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.
13.    Assignment; Successors and Assigns
Executive agrees that Executive may not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors. Any purported
assignment, transfer, or delegation shall be null and void. Nothing in this
Agreement shall prevent the consolidation of the Company, Everi Holdings and/or
their respective subsidiaries and affiliates with, or their merger into, any
other corporation, or the sale by the Company, Everi Holdings and/or their
respective subsidiaries and affiliates of all or substantially all of their
respective properties or assets, or the assignment by the Company, Everi
Holdings and/or their respective subsidiaries and affiliates of this Agreement
and the performance of its obligations hereunder to any successor in interest.
14.    Governing Law
The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
Nevada, without regard to conflicts of laws. Each party consents to the
jurisdiction and venue of the state or federal courts in Las Vegas, Nevada, if
applicable, in any action, suit, or proceeding arising out of or relating to
this Agreement, except that injunctive relief may be sought in any court of
competent jurisdiction
15.    Acknowledgment
The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.


15

--------------------------------------------------------------------------------




16.    Notices
All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:
If to Company:
Everi Payments Inc.
Attn: CEO w/ copy to General Counsel
7250 S. Tenaya Way, Ste. 100
Las Vegas, NV 89113
If to Executive:
Harper Ko
10216 Hailey Lynne Road
Las Vegas, Nevada 89183



Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either party may change its address for notices by giving notice to the other
party in the name specified in this section.
17.    Representations and Warranties
Upon reasonable belief, Executive represents and warrants that Executive is not
restricted or prohibited, contractually or otherwise, from entering into and
performing each of the terms and covenants contained in this Agreement, and that
Executive's execution and performance of this Agreement will not violate or
breach any other agreements between Executive and any other person or entity.
18.    Counterparts
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.


16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.
EVERI PAYMENTS INC.
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ Michael D. Rumbolz
 
/s/ Harper H. Ko
 
Michael D. Rumbolz
 
Harper H. Ko
 
President and Chief Executive Officer
 
 

Acknowledged and Agreed:
EVERI HOLDINGS INC.
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ Michael D. Rumbolz
 
/s/ Harper H. Ko
 
Michael D. Rumbolz
 
Harper H. Ko
 
President and Chief Executive Officer
 
 







17

--------------------------------------------------------------------------------





EXHIBIT A
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
In consideration of my employment by Everi Payments Inc, a Delaware corporation
(the “Company”), I hereby agree to certain restrictions placed by the Company on
my use and development of information and technology of the Company and its
parent, subsidiary and affiliate entities,, as more fully set out below.
1. Proprietary Information.


(a) Confidential Restrictions. I understand that, in the course of my work as an
employee of the Company, I may have access to Proprietary Information (as
defined below) concerning the Company. I acknowledge that the Company has
developed, compiled, and otherwise obtained, often at great expense, this
information, which has great value to the Company’s business. I agree to hold in
strict confidence and in trust for the sole benefit of the Company all
Proprietary Information and will not disclose any Proprietary Information,
directly or indirectly, to anyone outside of the Company, or use, copy, publish,
summarize, or remove from Company premises such information (or remove from the
premises any other property of the Company) except: (i) during my employment to
the extent necessary to carry out my responsibilities as an employee of the
Company or (ii) after termination of my employment, as specifically authorized
in writing by a duly authorized officer of the Company. I further understand
that the publication of any Proprietary Information through literature or
speeches must be approved in advance in writing by a duly authorized officer of
the Company.
(b) Proprietary Information Defined. I understand that the term “Proprietary
Information” in this Agreement means all information and any idea in whatever
form, tangible or intangible, whether disclosed to or learned or developed by
me, pertaining in any manner to the business of the Company, the Company’s
parent or subsidiary entities or to the Company’s affiliates, consultants, or
business associates, unless: (i) the information is or becomes publicly known
through lawful means; (ii) the information was rightfully in my possession or
part of my general knowledge prior to my employment by the Company; or (iii) the
information is disclosed to me without confidential or proprietary restrictions
by a third party who rightfully possesses the information (without confidential
or proprietary restrictions) and did not learn of it, directly or indirectly,
from the Company. I further understand that the Company considers the following
information to be included, without limitation, in the definition of Proprietary
Information: (A) schematics, techniques, employee suggestions, development tools
and processes, computer printouts, computer programs, design drawings and
manuals, electronic codes, formulas and improvements; (B) information about
costs, profits, markets, sales, customers, prospective customers, customer
contracts (including without limitation the terms and conditions of such
customer contracts) and bids; (C) plans for business, marketing, future
development and new product concepts; (D) customer lists, and distributor and
representative lists; (E) all documents, books, papers, drawings, models,
sketches, and other data of any kind and description, including electronic data
recorded or retrieved by any means, that have been or will be given to me by the
Company (or any affiliate of it), as well as written or verbal instructions or
comments; (F) any information or material not described in (A)-(E) above which
relate to the Company’s inventions, technological developments, “know how”,
purchasing, accounts, merchandising, or licensing; (G) employee personnel files
and information about employee compensation and benefits; and (H) any
information of the type described in (A)-(G) above which the Company has a legal
obligation to treat as confidential, or which the Company treats as proprietary
or designates as confidential, whether or not owned or developed by the Company.
(c) Information Use. I agree that I will maintain at my work area or in other
places under my control only such Proprietary Information that I have a current
“need to know,” and that I will return to the appropriate person or location or
otherwise properly dispose of Proprietary Information once my need to know no
longer exists. I agree that I will not make copies of information unless I have
a legitimate need for such copies in connection with my work.
(d) Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the


18

--------------------------------------------------------------------------------




Company and such third parties, during the term of my employment and thereafter,
a duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm, or corporation (except as
necessary in carrying out my work for the Company consistent with the Company’s
agreement with such third party) or to use it for the benefit of anyone other
than for the Company or such third party (consistent with the Company’s
agreement with such third party) without the express written authorization of a
duly authorized officer of the Company.
2. Inventions.
(a) Defined; Statutory Notice. I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as “Invention Ideas.” The
term “Invention Ideas” means all ideas, processes, inventions, technology,
programs, original works of authorship, designs, formulas, discoveries, patents,
copyrights, trademarks, and service marks, and all improvements, rights, and
claims related to the foregoing, that are conceived, developed, or reduced to
practice by me alone or with others during the period of my employment with the
Company, except for (1) Invention Ideas excluded in Schedule A, (2) Invention
Ideas that I develop entirely on my own time without the Company’s equipment,
supplies, facilities or trade secret information except for those Invention
Ideas that either relate at the time of conception or reduction to practice of
the Invention Idea to the Company’s business or actual or demonstrably
anticipated research or development or result from any work performed by me for
the Company, and (3) to the extent that any law applicable to my employment
lawfully prohibits the assignment.
(b) Disclosure. I agree to maintain adequate and current written records on the
development of all Invention Ideas and to disclose promptly to the Company all
Invention Ideas and relevant records, which records will remain the sole
property of the Company. I further agree that all information and records
pertaining to any idea, process, invention, technology, program, original work
of authorship, design, formula, discovery, patent, copyright, trademark, or
service mark, that I do not believe to be an Invention Idea, but is conceived,
developed, or reduced to practice by me (alone or with others) during my period
of employment or during the one-year period following termination of my
employment, shall be promptly disclosed to the Company (such disclosure to be
received in confidence). The Company shall examine such information to determine
if in fact it is an Invention Idea subject to this Agreement.
(c) Assignment. I agree to assign and hereby do assign to the Company, without
further consideration, my entire right, title, and interest (throughout the
United States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention Idea, which shall be the sole property of
the Company, whether or not copyrightable or patentable.
(d) Assist with Registration. In the event any Invention Idea shall be deemed by
the Company to be copyrightable or patentable or otherwise registrable, I will
assist the Company (at its expense) in obtaining and maintaining letters patent
or other applicable registrations and I will execute all documents and do all
other things (including testifying at the Company’s expense) necessary or proper
to accomplish such registrations thereon and to vest the Company with full title
thereto. Should the Company be unable to secure my signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright, or
other right or protection relating to any Invention Idea, whether due to my
mental or physical incapacity or any other cause, I hereby irrevocably designate
and appoint the Company and each of its duly authorized officers and agents as
my agent and attorney-in-fact, to act for and on my behalf and stead, to execute
and file any such document, and to do all other lawfully permitted acts to
further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protections with the same force and effect as if executed and
delivered by me. I agree to maintain adequate and current records on the
development of all Invention Ideas, which shall also remain the sole property of
the Company.
(e) License for Other Inventions. If, in the course of my employment with the
Company, I incorporate into Company property an invention owned by me or in
which I have an interest, the Company is granted a nonexclusive, royalty-free,
irrevocable, perpetual, world-wide license to make, modify, use and sell any
invention as part of and in connection with the Company property.


19

--------------------------------------------------------------------------------




(f) Exclusions. Except as disclosed in Schedule A attached hereto and
incorporated herein, there are no ideas, processes, inventions, technology,
writings, programs, designs, formulas, discoveries, patents, copyrights, or
trademarks, or improvements to the foregoing, that I wish to exclude from the
operation of this Agreement. To the best of my knowledge, there is no existing
contract in conflict with this Agreement or any other contract to assign ideas,
processes, inventions, technology, writings, programs, designs, formulas,
discoveries, patents, copyrights, or trademarks, or improvements thereon, that
is now in existence between me and any other person or entity.
(g) Disclosure. I agree to disclose promptly to the Company all “Invention
Ideas” and relevant records as defined in paragraph 2(a), above. I further agree
to promptly disclose to the Company any idea that I do not believe to be an
invention, but which is conceived, developed, or reduced to practice by me
(alone or with others) while I am employed by the Company or during the one-year
period following the termination of my employment. I will disclose the idea,
along with all information and records pertaining to the idea, and the Company
will examine the disclosure in confidence to determine if in fact it is an
Invention Idea subject to this Agreement.
(h) Post-Termination Period. I agree that any idea, invention, writing,
discovery, patent, copyright, trademark or similar item or improvement shall be
presumed to be an Invention Idea if it is conceived, developed, use, sold,
exploited, or reduced to practice by me or with my aid within one (1) year after
my termination of employment with the Company. I can rebut this presumption if I
prove that the idea, invention, writing, discovery, patent, copyright, trademark
or similar item or improvement is not an Invention Idea covered by this
Agreement.
3. Former or Conflicting Agreements. During my employment with the Company, I
will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others. I represent and warrant that
I have returned all property and confidential information belonging to all prior
employers, individuals and entities who have provided such property and
confidential information to me, if any, as required by such prior employers,
individuals and entities. I further represent and warrant that my performance of
the terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree I will not enter
into, any oral or written agreement in conflict herewith. I have listed in
Schedule A all other agreements concerning proprietary information or agreements
to which I am a party and have attached copies of any agreements in my
possession.
4. Government Contracts. I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.
5. Termination. I hereby acknowledge and agree that all property, including,
without limitation, all source code listings, books, manuals, records, models,
drawings, reports, notes, contracts, lists, blueprints, and other documents or
materials or copies thereof, all equipment furnished to or prepared by me in the
course of or incident to my employment, and all Proprietary Information
belonging to the Company and will be promptly returned to the Company upon
termination of my employment with the Company. Following my termination, I will
not retain any written or other tangible material containing any Proprietary
Information or information pertaining to any Invention Idea. I understand that
my obligations contained in this Agreement will survive the termination of my
employment and I will continue to make all disclosures required of me by
paragraph 2(b). In the event of the termination of my employment, I agree, if
requested by the Company, to sign and deliver the Termination Certificate
attached as Schedule B hereto and incorporated herein. I ACKNOWLEDGE THAT THE
COMPANY IS AN “AT-WILL” EMPLOYER AND NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO IMPLY THAT THE TERM OF MY EMPLOYMENT IS OF ANY DEFINITE DURATION.
NO ONE OTHER THAN AN AUTHORIZED OFFICER OF THE COMPANY HAS THE AUTHORITY TO
ALTER THIS ARRANGEMENT, TO ENTER INTO AN AGREEMENT FOR EMPLOYMENT FOR A
SPECIFIED PERIOD OF TIME, OR TO MAKE ANY AGREEMENT CONTRARY TO THIS POLICY, AND
ANY SUCH AGREEMENT MUST BE IN WRITING AND MUST BE SIGNED BY AN AUTHORIZED
OFFICER OF THE COMPANY AND BY THE AFFECTED EMPLOYEE.
6. Remedies. I recognize that nothing in this Agreement is intended to limit any
remedy of the Company under the California Uniform Trade Secrets Act or other
federal or state law and that I could face possible criminal and


20

--------------------------------------------------------------------------------




civil actions, resulting in imprisonment and substantial monetary liability, if
I misappropriate the Company’s trade secrets. In addition, I recognize that my
violation of this Agreement could cause the Company irreparable harm, the amount
of which may be extremely difficult to estimate, thus, making any remedy at law
or in damages inadequate. Therefore, I agree that the Company shall have the
right to apply to any court of competent jurisdiction for an order restraining
any breach or threatened breach of this Agreement and for any other relief the
Company deems appropriate. This right shall be in addition to any other remedy
available to the Company in law or equity.
7. Miscellaneous Provisions.
(a) Assignment. I agree that the Company may assign to another person or entity
any of its rights under this Agreement.
(b) Governing Law; Severability. The validity, interpretation, enforceability,
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to any
conflicts or choice of law provisions that would result in the application of
the laws of any jurisdiction other than the internal laws of the State of
Nevada. If any provision of this Agreement, or application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.
(c) Entire Agreement. The terms of this Agreement are the final expression of
the parties’ agreement with respect to the subject matter hereof and may not be
contradicted by evidence of any prior or contemporaneous agreement. This
Agreement shall constitute the complete and exclusive statement of its terms and
no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement; provided
however that, to the extent that any provision of this Agreement is in conflict
with, contrary to, or otherwise inconsistent with the intent of any provision of
my Employment Agreement dated December 31, 2017, the terms of such Employment
Agreement will prevail.
(d) Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by me and by a duly
authorized representative of the Company. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, or power provided herein or by law or in equity.
(e) Successors and Assigns. This Agreement shall be binding upon me and my
heirs, executors, administrators, and successors, and shall inure to the benefit
of the Company’s successors and assigns.
(f) Application of this Agreement. I hereby agree that my obligations set forth
in Sections 1 and 2 hereof and the definitions of Proprietary Information and
Invention Ideas contained therein shall be equally applicable to Proprietary
Information and Invention Ideas relating to any work performed by me for the
Company prior to the execution of this Agreement.
8. Defend Trade Secrets Act. Pursuant to the Defend Trade Secrets Act of 2016, I
acknowledge that I shall not have criminal or civil liability under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, if I file a lawsuit for retaliation by
the Company for reporting a suspected violation of law, I may disclose the trade
secret to my attorney and may use the trade secret information in the court
proceeding, if I (X) file any document containing the trade secret under seal
and (Y) do not disclose the trade secret, except pursuant to court order.






21

--------------------------------------------------------------------------------




ACKNOWLEDGEMENT & AGREEMENT
I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
NOTED ON SCHEDULE A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION, IDEAS,
PROCESSES, INVENTIONS, TECHNOLOGY, WRITINGS, PROGRAMS, DESIGNS, FORMULAS,
DISCOVERIES, PATENTS, COPYRIGHTS, OR TRADEMARKS, OR IMPROVEMENTS, RIGHTS, OR
CLAIMS RELATING TO THE FOREGOING, THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.


Date:________________________ Employee Name:
__________________________________________________






__________________________________________
Employee Signature




22

--------------------------------------------------------------------------------




SCHEDULE A
EMPLOYEE’S DISCLOSURE OF PRIOR INVENTIONS AND PRIOR AGREEMENTS


1.
Prior Inventions. Except as set forth below, there are no ideas, processes,
inventions, technology, writings, programs, designs, formulas, discoveries,
patents, copyrights, or trademarks, or any claims, rights, or improvements to
the foregoing, that I wish to exclude from the operation of this Agreement:

________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________


2.
Prior Agreements. Except as set forth below, I am aware of no prior agreements
between me and any other person or entity concerning proprietary information or
inventions (attach copies of all agreements in your possession):

________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________






Date: ________________________ Employee Name: __________________________________






__________________________________________
Employee Signature






23

--------------------------------------------------------------------------------




SCHEDULE B
TERMINATION CERTIFICATE CONCERNING EVERI PAYMENTS INC. (FORMERLY KNOWN AS GLOBAL
CASH ACCESS, INC.)
PROPRIETARY INFORMATION AND INVENTIONS


This is to certify that I have returned all property of Everi Payments Inc., a
Delaware corporation (the “Company”), its parent entity and their respective
subsidiaries and affiliates, including, without limitation, all source code
listings, books, manuals, records, models, drawings, reports, notes, contracts,
lists, blueprints, and other documents and materials, Proprietary Information,
and equipment furnished to or prepared by me in the course of or incident to my
employment with the Company, and that I did not make or distribute any copies of
the foregoing.
I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any idea, process, invention, technology, writing, program, design,
formula, discovery, patent, copyright, or trademark, or any improvement, rights,
or claims related to the foregoing, conceived or developed by me and covered by
the Agreement and (ii) the preservation as confidential of all Proprietary
Information pertaining to the Company. This certificate in no way limits my
responsibilities or the Company’s rights under the Agreement.
On termination of my employment with the Company, I will be employed by
_____________________ [Name of New Employer] [in the ______________ division]
and I will be working in connection with the following projects:
[Generally describe the projects]
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________




Date: ________________________ Employee Name: __________________________________




__________________________________________
Employee Signature




24

--------------------------------------------------------------------------------






EXHIBIT B
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between Everi Payments Inc. (formerly known as
Global Cash Access, Inc.) (“Company”) and [EXECUTIVE] (“Employee”) with respect
to the following facts:
A.    Employee is employed by Company pursuant to an Employment Agreement
setting forth the terms and conditions of employment dated as of July 18, 2016
and shall be effective on that date (collectively referred to as the “Employment
Agreement”).
B.    Employee’s employment with Company will terminate [without Cause] [for
Good Reason] (as that term is defined in the Employment Agreement) effective
[DATE] (“Separation Date”), and as of such date Employee has incurred a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended. As a result, Employee is entitled to those
certain severance payments and benefits described in the Employment Agreement,
provided Employee enters into this Agreement.
C.    The parties desire to settle all claims and issues that have or could have
been raised, in relation to, and arising out of, or in any way connected to, the
acts, transactions or occurrences between them to date, including, but not
limited to, Employee’s employment with Company and the termination of that
employment, on the terms set forth below.
THEREFORE, in consideration of the promises and mutual agreements set forth
below, the parties agree as follows:
1.Severance Package. In exchange for the promises set forth herein and in
compliance with the requirements set forth in the Employment Agreement, Company
agrees to provide Employee with the payments and benefits set forth in Section 4
of the Employment Agreement (“Severance Package”), to which Employee is not
otherwise entitled, absent entering into this Agreement. Employee acknowledges
and agrees that this Severance Package constitutes adequate legal consideration
for the promises and representations made by Employee in this Agreement.
Employee acknowledges and agrees that if Employee violates the terms of this
Agreement or the continuing obligations under the Employment Agreement
including, but not limited to those pertaining to post-employment restrictions,
Company may terminate any payments and the provision of benefits described
herein, and seek such other damages or remedies as may be appropriate. Company
acknowledges and agrees that if Company violates the terms of this Agreement or
the continuing obligations under the Employment Agreement including, but not
limited to those pertaining to post-employment restrictions, Employee may cease
to perform any of his/her obligations described herein, and seek such other
damages or remedies as may be appropriate.
2.General Release.
Each party knowingly and voluntarily releases and forever discharges other
party, (and, as to Company, any parent or subsidiary corporations, divisions or
affiliated corporations, partnerships or other affiliated entities of the
foregoing, past and present, as well as their respective employees, officers,
attorneys, directors, shareholders, agents, successors and assigns individually
and in their business capacity) (collectively, “Released Parties”), of and from
any and all claims, known and unknown, asserted or unasserted, which the
Employee has or may have against Releases as of the date of execution of this
Agreement, including, but not limited to, any alleged violation of:
▪ Title VII of the Civil Rights Act of 1964;
▪ Sections 1981 through 1988 of Title 42 of the United States Code;


 

--------------------------------------------------------------------------------





▪ The Employee Retirement Income Security Act of 1974 ("ERISA") (as modified
below);
▪ The Immigration Reform and Control Act;
▪ The Americans with Disabilities Act of 1990;
▪ The Age Discrimination in Employment Act of 1967 (“ADEA”);
▪ The Worker Adjustment and Retraining Notification Act;
▪ The Fair Credit Reporting Act;
▪ The Family and Medical Leave Act;
▪ The Equal Pay Act;
▪ The Genetic Information Nondiscrimination Act of 2008;
▪ Chapter 613 of the Nevada Revised Statutes including the Nevada Equal
Opportunities for Employment Law – Nev. Rev. Stat. § 613.310 et seq;
▪ Nevada Equal Pay Law – Nev. Rev. Stat. § 608.017;
▪ Nevada School Visitation Law – Nev. Rev. Stat. § 392.920;
▪ Nevada Wage Payment and Work Hour Law – Nev. Rev. Stat. § 608 et seq;
▪ Nevada Occupational Safety & Health Act – Nev. Rev. Stat. § 618 et seq
▪ any other federal, state or local law, rule, regulation, or ordinance;
▪ any public policy, contract, tort, or common law; and
▪ any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.
2.1. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims and all claims for attorneys’ fees, costs and
expenses.
2.2. Each party expressly waives such party’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by itself or on its behalf,
related in any way to the matters released herein. Employee further, waives any
right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which Company or any
other Released Party identified in this Agreement is a party.
2.3. The parties acknowledge that this general release is not intended to bar
any claims that, by statute, may not be waived, such as Employee’s right to file
a charge with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies, and claims for statutory
indemnity, workers’ compensation benefits or unemployment insurance benefits, as
applicable, and any challenge to the validity of Employee’s release of claims
under the Age Discrimination in Employment Act of 1967, as amended, as set forth
in this Agreement. This general release also does not bar claims or causes of
action related to defamation, libel or invasion of privacy. In addition, this
general release does not affect


 

--------------------------------------------------------------------------------





Employee’s rights to indemnification by the Company nor Employee’s coverage
under the directors and officers insurance policies, if any, maintained by the
Company.
2.4. Each party acknowledges that it may discover facts or law different from,
or in addition to, the facts or law that such party knows or believes to be true
with respect to the claims released in this Agreement and agrees, nonetheless,
that this Agreement and the release contained in it shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery of them.
2.5. Each party declares and represents that such party intends this Agreement
to be complete and not subject to any claim of mistake, and that the release
herein expresses a full and complete release and such party intends the release
herein to be final and complete. Each party executes this release with the full
knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law.
3.Representation Concerning Filing of Legal Actions. Each party represents that,
as of the date of this Agreement, such party has not filed any lawsuits,
charges, complaints, petitions, claims or other accusatory pleadings against the
other party or any of the other party’s Released Parties in any court or with
any governmental agency related to the matters released in this Agreement.
4.Mutual Nondisparagement. Employee agrees that Employee will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or any of the other
Released Parties. Company agrees that it will instruct its officers and
directors to not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
Employee.
5.Confidentiality and Return of Company Property. In accordance with the terms
of his/her Employment Agreement, Employee understands and agrees that as a
condition of receiving the Severance Package in paragraph 1, all Company
property must be returned to Company. By signing this Agreement, Employee
represents and warrants that Employee has returned to Company, all Company
property, data and information belonging to Company and agrees that Employee
will not use or disclose to others any confidential or proprietary information
of Company or the Released Parties. In addition, each Party agrees to keep the
terms of this Agreement confidential between Employee and Company, except that
Employee may tell Employee’s immediate family and attorney or accountant, if
any, as needed, but in no event should Employee discuss this Agreement or its
terms with any current or prospective employee of Company.
6.Continuing Obligations and Cooperation. Employee further agrees to comply with
the continuing obligations regarding confidentiality set forth in the surviving
provisions of the Employee Proprietary Information and Inventions Agreement
previously signed by Employee. Employee also agrees that in accordance with
his/her Employment Agreement, he/she will cooperate fully in the transition of
her duties, and promptly and cooperatively answer any calls or emails the
Company may have during the period she is receiving severance pay and/or
benefits, without further compensation.
7.No Admissions. By entering into this Agreement, Company makes no admission
that it has engaged, or is now engaging, in any unlawful conduct. The parties
understand and acknowledge that this Agreement is not an admission of liability
and shall not be used or construed as such in any legal or administrative
proceeding.
8.Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f). Employee is advised to consult with an attorney before signing this
Agreement.




 

--------------------------------------------------------------------------------





8.1.    Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) she has read and understands the terms of this Agreement; (b) she has been
advised in writing to consult with an attorney before signing this Agreement;
(c) she has obtained and considered such legal counsel as she deems necessary;
(d) she has been given 21 days to consider whether or not to enter into this
Agreement (although at her option, she may elect not to use the full 21‑day
period); and (e) by signing this Agreement on or after the Separation Date,
Employee acknowledges that she does so freely, knowingly, and voluntarily.
8.2.    Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Separation Agreement.
In other words, Employee may revoke Employee’s acceptance of this Separation
Agreement within seven (7) days after the date Employee signs it. Employee’s
revocation must be in writing and received by Michael Rumbolz, Chief Executive
Officer, mrumbolz@everi.com, 7250 South Tenaya Way, Suite 100, Las Vegas, Nevada
89113 on or before the seventh day in order to be effective. If Employee does
not revoke acceptance within the seven (7) day period, Employee’s acceptance of
this Separation Agreement shall become binding and enforceable on the eighth day
(“Effective Date”). The Severance Package will become due and payable in
accordance with paragraph 1 above after the Effective Date, provided Employee
does not revoke.
8.3.    Preserved Rights of Employee. This Agreement does not waive or release
any rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act of 1967, as amended.
9.Severability. In the event any provision of this Agreement shall be found
unenforceable, the unenforceable provision shall be deemed deleted and the
validity and enforceability of the remaining provisions shall not be affected
thereby.
10.Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof. Employee agrees that in the event an action or proceeding is instituted
by the Company or any of the Released Parties in order to enforce the terms or
provisions of this Agreement, the Company, or Released Parties, as applicable,
shall be entitled to an award of reasonable costs and attorneys’ fees incurred
in connection with enforcing this Agreement, to the fullest extent permitted by
law.
11.Affirmation. Employee affirms that Employee has been paid all compensation,
wages, bonuses, and commissions due, and has been provided all leaves (paid or
unpaid) and benefits to which Employee may be entitled.
12.Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of Nevada.
13.Counterparts. This Agreement may be signed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. Delivery of a copy of this Agreement bearing an original
signature by facsimile transmission or e-mail in PDF format will have the same
effect as physical delivery of the document bearing the original signature.
14.Entire Agreement; Modification. This Agreement, including the surviving
provisions of the Employment Agreement and Employee Proprietary and Inventions
Agreement previously executed by Employee, is intended to be the entire
agreement between the parties, and supersedes and cancels any and all other and
prior agreements, written or oral, between the parties regarding this subject
matter. This Agreement may be amended only by a written instrument executed by
all parties hereto.


 

--------------------------------------------------------------------------------





THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
Dated:
 
, 20__
By:
 
 
 
 
 
EVERI PAYMENTS INC.
 
 
 
 
 
 
 
 
 
 
Dated:
 
, 20__
By:
 
 
 
 
 
 





 

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF ARBITRATION AGREEMENT
NATIONAL MUTUAL ARBITRATION AGREEMENT
FOR EMPLOYEES OF EVERI PAYMENTS, INC.



--------------------------------------------------------------------------------



EVERI PAYMENTS INC., its parent corporation (if any), affiliates, subsidiaries,
divisions, successors, assigns and their current and former employees, officers,
directors, and agents (hereafter collectively referred to as "the Company")
seeks to work with our employees to resolve differences as soon as possible
after they arise. Often times, differences can be eliminated through internal
discussions between an employee and his/her supervisor. Other times, it may be
helpful for Human Resources or other Company employees to become involved to
help solve a dispute. To facilitate dispute resolution we have developed a
binding arbitration process to settle disputes that are not resolved through
more informal means.


The Company and you, on behalf of you, your heirs, administrators, executors,
successors and assigns (hereinafter collectively referred to as “you” or “your”)
agree pursuant to this Arbitration Agreement (“Agreement”) to arbitrate covered
disputes, in lieu of litigating in court.


A.    The Mutual Agreement to Arbitrate: Overview


The parties acknowledge that by agreeing to arbitration, they are WAIVING ANY
RIGHTS TO A JURY TRIAL.


Except for the claims set forth in the paragraph below, you and the Company
mutually agree to arbitrate any and all disputes, claims, or controversies
(“claim”) against the Company that could be brought in a court including, but
not limited to, all claims arising out of your employment and the cessation of
employment, including any claim that could have been presented to or could have
been brought before any court. This Agreement to arbitrate includes, but is not
limited to, claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964; the Fair Labor Standards Act; the Family and
Medical Leave Act; the Americans with Disabilities Act of 1990; Section 1981
through 1988 of Title 42 of the United States Code; any state or local
anti-discrimination laws; or any other federal, state, or local law, ordinance
or regulation, or based on any public policy, contract, tort, or common law or
any claim for costs, fees, or other expenses or relief, including attorney’s
fees. All claims which could be raised before a court must be raised by the time
of the arbitration and the arbitrator shall apply the law accordingly.


Claims not covered by this Agreement are: (i) claims for workers' compensation
benefits; (ii) claims for unemployment compensation benefits; (iii) claims based
upon the Company's current (successor or future) stock option plans, employee
pension and/or welfare benefit plans if those plans contain some form of a
grievance, arbitration, or other procedure for the resolution of disputes under
the plan; and (iv) claims by law which are not subject to mandatory binding
pre-dispute arbitration pursuant to the Federal Arbitration Act, such as claims
under the Dodd-Frank Wall Street Reform Act. Further, this Agreement does not
prohibit the filing of an administrative charge with a federal, state, or local
administrative agency such as the National Labor Relations Board (NLRB) or the
Equal Employment Opportunity Commission (EEOC).


 

--------------------------------------------------------------------------------





Likewise, as noted above, the Company agrees to arbitrate any claim against you
as per the terms of this Agreement but retains all right to seek injunctions in
aid of arbitration.


B.    Class/Collective Action Waiver, Jury Waiver and Administrative Charges
The parties agree all claims must be pursued on an individual basis only. By
signing this Agreement, you waive your right to commence, or be a party to, any
class or collective claims or to bring jointly any claim against the Company
with any other person, except as provided in the paragraph below. The parties
agree any claim can be pursued, but only on an individual basis, except the lack
of co-plaintiffs shall not, in and of itself, be a bar to pursuit of a pattern
and practice claim.


In addition, nothing herein limits your right and the rights of others
collectively to challenge the enforceability of this Agreement, including the
class/collective action waiver. While the Company will assert that you have
agreed to pursue all claims individually in the arbitral forum and may ask a
court to compel arbitration of each individual’s claims, to the extent the
filing of such an action is protected concerted activity under the National
Labor Relations Act, such filing will not result in threats, discipline or
discharge.


C.    Severability and Related Issues


The Arbitrator, and not any federal, state or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement including, but not
limited to any claim that all or any part of this Agreement is void or voidable,
except any determination as to the enforceability of the class/collective action
waiver shall be made solely by a court. If the prohibition against
class/collective actions is deemed unlawful, then such action shall proceed
forward in court as a collective or class action. If an arbitrator finds any
other provision of this Agreement unenforceable, a court or arbitrator shall
interpret or modify this Agreement, to the extent necessary, for it to be
enforceable, subject to the sentence above. This Agreement shall be
self-amending; meaning if by law or common law a provision is deemed unlawful or
unenforceable that provision and the Agreement automatically, immediately and
retroactively shall be amended, modified, and/or altered to be enforceable. The
arbitrator shall have no power under this Agreement to consolidate claims and/or
to hear a collective or class action.


D.     The Arbitration Process


Any authorized decision or award of the arbitrator shall be final and binding
upon the parties. The arbitrator shall have the power to award any type of legal
or equitable relief available in a court of competent jurisdiction including,
but not limited to, attorney’s fees, to the extent such damages are available
under law. Because any arbitral award may be entered as a judgment or order in
any court of competent jurisdiction, any relief or recovery to which you may be
entitled upon any claim (including those arising out of employment, cessation of
employment, or any claim of unlawful discrimination) shall be limited to that
awarded by the arbitrator. Again, the arbitrator has no power to consolidate
claims or adjudicate a collective/class action. All orders of the arbitrator
(except evidentiary rulings at the arbitration) shall be in writing and subject
to review pursuant to the Federal Arbitration Act.
Any claim for arbitration will be timely only if brought within the time in
which an administrative charge or complaint would have been filed if the claim
is one which could be filed with an administrative agency. If the arbitration
claim raises an issue which could not have been filed with an administrative
agency, then the claim must be filed within the time set by the appropriate
statute of limitation. A claim may be filed by serving written notice to the
Company’s Human Resources Department with a copy to General Counsel, 7250 S.
Tenaya Way, Suite 100, Las Vegas, Nevada 89113, and thereafter by filing an
action with JAMS pursuant to JAMS Employment Arbitration Rules. The filing party
is responsible for any filing fee absent extreme financial circumstances. Each
party shall bear its own costs and


 

--------------------------------------------------------------------------------





expenses for the arbitration however the arbitrator’s fee shall be paid by the
Company, absent an award from the arbitrator.
The arbitration shall be arbitrated by a single arbitrator in accordance with
the JAMS Employment Arbitration Rules except all arbitrators or members of the
appeal panel (which is discussed below) must be members of the bar in good
standing in the state in which the dispute arose. Each party may be represented
by counsel.
A copy of the JAMS Employment Arbitration Rules, including forms and procedures
for submitting a matter for arbitration, are available for you to review at the
Human Resource Department. You may contact JAMS to request a copy of these rules
or obtain them from the JAMS website (www.jamsadr.com) or by calling JAMS at
1(800)352-5267. If for whatever reason JAMS declines to act as the neutral, the
parties shall utilize NAM (www.namadr.com) as the neutral for the
arbitration/appeal and shall utilize its Rules for Resolution of Employment
Disputes. Each party agrees that it has had an opportunity to review the current
JAMS Employment Arbitration Rules.


E.Modification to NAM/JAMS Rules


The arbitrator shall apply the Federal Rules of Civil Procedure (except for Rule
23) and the Federal Rules of Evidence as interpreted in the jurisdiction where
the arbitration is held. Also there shall be one arbitrator for the matter up
and through submission and determination of a motion for summary judgment. If a
summary judgment is made, the arbitrator must render a written and detailed
opinion on that motion within sixty (60) calendar days of submission of all
supporting and opposition papers. If the summary judgment is in any part denied
the case shall proceed to hearing before another arbitrator, who did not hear
the summary judgment motion. That arbitrator shall be selected from a new panel
to be provided by JAMS (or if JAMS declines to be the third party administrator,
NAMS). If no summary judgment is filed then no new arbitrator will be selected
to hear the matter, as the original arbitrator will retain jurisdiction.


F.    Consideration For This Agreement


This mutual agreement to arbitration and your accepting employment with the
Company shall act as consideration for this Agreement. The parties agree that
the consideration set forth in this paragraph is wholly adequate to support this
Agreement.


G.     Other Provisions of this Agreement


To the extent any of the provisions herein conflict with any standard rules of
the arbitration service being used, the express provisions of this Agreement
shall prevail.
Neither the terms nor conditions described in this Agreement are intended to
create a contract of employment for a specific duration of time. Employment with
the Company is voluntarily entered into, and you are free to resign at any time.
Similarly, the Company may terminate the employment relationship at any time for
any reason, with or without prior notice. This Agreement shall survive the
termination of your employment.
This Agreement shall be governed by and enforced pursuant to the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, to the maximum extent permitted by applicable
law.
This Agreement contains the complete agreement between the parties regarding the
subjects covered in it, and supersedes any prior or inconsistent agreements that
might exist between you and the Company. This Agreement can be modified only by
an express written agreement signed by both you and the President of the
Company.




 

--------------------------------------------------------------------------------





I KNOWINGLY AND FREELY AGREE TO THIS MUTUAL AGREEMENT TO ARBITRATE CLAIMS, WHICH
OTHERWISE COULD HAVE BEEN BROUGHT IN COURT. I AFFIRM THAT I HAVE HAD SUFFICIENT
TIME TO READ AND UNDERSTAND THE TERMS OF THIS AGREEMENT AND THAT I HAVE BEEN
ADVISED OF MY RIGHT TO SEEK LEGAL COUNSEL REGARDING THE MEANING AND EFFECT OF
THIS AGREEMENT PRIOR TO SIGNING. BY ISSUANCE OF THIS AGREEMENT, THE COMPANY
AGREES TO BE BOUND TO ITS TERMS WITHOUT ANY REQUIREMENT TO SIGN THIS AGREEMENT.


__________________________ _________________________
Employee                        Date










 